Title: From Thomas Jefferson to William John Coffee, 30 April 1823
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monticello
Apr. 30. 23.
Notwithstanding your particular request to Colo Peyton to send my boxes of ornaments to Bedford, he persuaded himself it was a mistake, and sent them here. as soon as it was observed at the University that some of theirs were missing we suspected they might be in my boxes. I opened one, found at once that it contained ox-sculls Etc for Bedford, and so well packed that I could not resolve to open any more, as Colo Peyton’s mistake had made it necessary for me to send them in a waggon, by land, 90. miles. but on the reciept of your favor of the 20th ascertaining that a box too many had been marked for me, and a box too few for the University, and specifying the contents of each, and particularly that my No 5. contained the missing metops of Pavilions 2. & 5. I opened it and found it to contain what your letter allotted to No 4. of Bedford ornaments. I then opened No 4. and found in it the Bedford articles allotted in your letter to No 1. then I opened No 1. and found in it the articles you supposed to be in No 5. that is to say the missing articles of Pavilions 2. and 5. I therefore sent the box No 1.   yesterday to mr Brockenbrough, with a request to remit you without delay to N. York the 41.86 D cost of the articles now found, and the 24.51 short remitted before, making 66.37 D as stated in your letter. thus all I hope is finally brought to rights, except the delay which errors have produced. the inconvenience which falls to my lot, by that of Colo Peyton, I hope I may remedy by bedding my boxes in a good quantity of straw in the waggon. hoping you will recieve mr Br’s remittance nearly as soon as this letter I salute you with friendship and respect.Th: Jefferson